DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/10/2021 was filed after the mailing date of the Final Rejection on 03/25/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Authorization for this examiner’s amendment was given in an interview with James R. Carpenter on 09/02/2021.
The application has been amended as follows: 

Claim 1
Please amend lines 44-45 of claim 1 as follows: 
displaying the 

Claim 5
Please amend claim 5 as follows:
Claim 5 (Currently Amended): The system of claim 4, wherein training the plurality of language understanding models comprises providing as input to the plurality of language understanding models at least one of: the generic schema, data used to generate the generic schema, and the received schema data.

Claim 13
Please amend lines 41-42 of claim 13 as follows:
displaying the plurality of language understanding models with the first domain and second domain in the user interface.

Claim 20
Please amend line 1 of claim 20 as follows:
Claim 20 (Currently Amended): A non-transitory computer-readable storage device storing computer

Please also amend lines 44-45 of claim 20 as follows:
displaying the plurality of language understanding models with the first domain and second domain in the user interface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432.  The examiner can normally be reached on Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/M.A.V./             Examiner, Art Unit 2121        





/Li B. Zhen/             Supervisory Patent Examiner, Art Unit 2121